UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 000-50413 ACE Consulting Management, Inc. (Exact name of registrant as specified in its Charter) Delaware 98-0407797 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 923 E. Valley Blvd, Suite 103B, San Gabriel, CA (Address of principal executive offices) (Zip Code) (626) 307-2273 (Registrant’s telephone number, including area code) Not Applicable. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the SecuritiesExchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company as (defined in Rule 12b-2 of the Exchange Act). YesxNo o Indicate the number of shares outstanding of each of the issuer’s classes of common equity: 32,574,260 shares of common stock, par value of $0.001 per share, were issued and outstanding as of May 14, 2012. ACE CONSULTING MANAGEMENT, INC. QUARTERLY REPORT ON FORM 10-Q March 31, 2012 TABLE OF CONTENTS PAGE PART 1 - FINANCIAL INFORMATION F-1 Item 1. Financial Statements F-2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk 3 Item 4. Controls and Procedures 3 PART II - OTHER INFORMATION 4 Item 1. Legal Proceedings 4 Item 1A. Risk Factors 4 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 4 Item 3. Defaults Upon Senior Securities 4 Item 4. Mine Safety Disclosures 4 Item 5. Other Information 4 Item 6. Exhibits 4 SIGNATURES 5 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. PART I – FINANCIAL INFORMATION Item 1. Financial Statements ACE Consulting Management, Inc. (A Development Stage Company) March 31, 2012 and 2011 Index to the Financial Statements Contents Page(s) Balance Sheets at March 31, 2012 (Unaudited) and December 31, 2011 F-2 Statements of Operations for the three months ended March 31, 2012 and 2011, and for the Period from September 19, 2003 (inception) through March 31, 2012 (Unaudited) F-3 Statement of Stockholders’ Equity (Deficit) for the Period from September 19, 2003 (inception) through March 31, 2012 (Unaudited) F-4 Statements of Cash Flows for the three months ended March 31, 2012 and 2011, and for the Period from September 19, 2003 (inception) through March 31, 2012 (Unaudited) F-5 Notes to the Financial Statements (Unaudited) F-6 F-1 ACE Consulting Management, Inc. (A Development Stage Company) Balance Sheets March 31, 2012 December 31, 2011 (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Prepaid expenses Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accrued expenses Advances from related party Total Current Liabilities STOCKHOLDERS' EQUITY: Common stock at $0.001 par value: 50,000,000 shares authorized, 32,574,360 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to the financial statements. F-2 ACE Consulting Management, Inc. (A Development Stage Company) Statements of Operations For the Period from For the three months For the three months September 19, 2003 Ended Ended (inception) through March 31, 2012 March 31, 2011 March 31, 2012 (Unaudited) (Unaudited) (Unaudited) NET REVENUES $ - $ - $ OPERATING EXPENSES: Consulting fees - Professional fees Salary and compensation - officer and director - - General and administrative expenses 23 Total operating expenses LOSS BEFORE INCOME TAX PROVISION INCOME TAX PROVISION - - - NET LOSS $ ) $ ) $ ) NET LOSS PER COMMON SHARE - BASIC AND DILUTED: $ ) $ ) Weighted common shares outstanding - basic and diluted See accompanying notes to the financial statements F-3 ACE Consulting Management, Inc. (A Development Stage Company) Statement of Stockholders' Equity (Deficit) For the Period from September 19, 2003 (Inception) through March 31, 2012 (Unaudited) Deficit Common Stock, $0.001 Par Value Additional Accumulated Total Number of Paid-in during the Stockholders' Shares Amount Capital Development Stage Equity (Deficit) Balance, September 19, 2003 (inception) $ $
